Citation Nr: 0821244	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  03-36 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to May 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs Regional Office in San Diego, 
California.

In April 2006, the Board remanded the matter to the RO via 
the AMC for due process considerations; to attempt to verify 
the veteran's claimed stressors with the Center for Unit 
Records and Research (CURR) or other appropriate 
organization, including, as appropriate, directly with N.A.S. 
Fallon, Nevada; and, if the stressor were verified, to 
schedule the veteran for a VA examination for a medical 
opinion regarding the appropriate psychiatric diagnosis.  

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A valid diagnosis of PTSD based upon verified stressors is 
not of record.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38  U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304  (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Evidence submitted in support of this PTSD claim includes VA 
outpatient records through December 2002, statements from a 
VA physician regarding his psychiatric care of the veteran 
since February 2002, reports of three terms of in-patient 
treatment at New Vistas Crisis Center, and stressor 
statements from the veteran.  The records reflect ongoing 
treatment for PTSD.

The record indicates that the veteran has been diagnosed as 
having combat-related PTSD.  The veteran has also been 
diagnosed with recurrent major depression and alcohol 
dependence.  

The veteran served in Japan from 1965 to 1967, during which 
time he was required to get aircrewman training, which 
involved many flights from the Philippines into Cam Rah Bay, 
Vietnam.  The evidence, including the medals and 
commendations awarded to the veteran, does not demonstrate 
that the veteran was engaged in combat with the enemy.  In 
such cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1991); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Due to the veteran's lack of combat indicated in the service 
records, or any other objective record, his testimony alone 
is insufficient proof of a claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

Based on the above, independent evidence is needed to verify 
any claimed in-service stressors.  The veteran has been 
diagnosed with PTSD due to an in-service stressor that has 
not been verified.  The veteran has submitted statements 
containing information regarding three incidents he allegedly 
participated in or witnessed in service. 

In order to verify an alleged stressor, a claimant should 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

As noted above, the veteran cited three stressors.  The first 
claimed stressor involves the flights he was required to be 
on to earn training for the role of aircrewman.  The veteran 
stated that he was stationed in Japan but was required to go 
on flights with trained and qualified aircrewmen.  The 
veteran stated that he would go on detachment to N.A.S. Cubic 
Point in the Philippines for approximately six months a year.  
He stated that, when not working on aircraft, he was required 
to earn training hours by flying to aircraft carriers, some 
of which were in Cam Rahn Bay, Vietnam.  The veteran noted 
that he and the others aboard his aircraft found bullet holes 
under their aircraft after a flight, and that he flew with 
"everything from mail to bodies".

Simply stated, this event is not capable of verification by 
JSRRC.  The veteran did not provide any names, specific dates 
or information with which the occurrence of the event can be 
verified.  

Regarding the second claimed stressor, the veteran stated 
that he was stationed aboard the U.S.S. Intrepid from 1967 to 
1968, whereupon he was immediately assigned to the C.O.D. 
crew.  The veteran stated that this assignment was due to his 
experience in VR-21.  The veteran stated that he began to fly 
aircrewmen as soon as they reached Vietnam waters.  The 
veteran added that his C.O.D. flights were mostly into Cam 
Rahn Bay, Vietnam.

The RO attempted to verify this claimed stressor with the 
Joint Services Research and Records Center (JSRRC), which 
verified that the Intrepid was located off the coast of 
Vietnam for most of June through November, 1967.  However, 
the JSRRC's response noted that, according to the National 
Archives and Records Administration (NARA), the only 
administrative records produced by commissioned Navy ships 
during the Vietnam war that are permanently retained are 
command histories, deck logs, and muster rolls/personnel 
diaries.  The JSRRC reported that these records do not 
normally annotate individuals arriving or going ashore on a 
routine basis, unless the passenger is a very important 
person or high-ranking officer.

The JSRRC was therefore unable to verify the veteran's 
claimed in-service stressor regarding C.O.D. flights into or 
off the coast of Vietnam.  This response from JSRRC provides 
negative evidence against this claim.

In April 2006, the Board remanded this issue in order to 
attempt to verify the third claimed stressor, that the 
veteran was involved in an airplane crash in 1974 or 1975 at 
or around N.A.S. Fallon in Nevada.  The veteran stated that 
he was stationed with VA-122 when he was on a training flight 
aboard a T-28 which crash landed from 1300 feet with a dead 
engine.  He stated that he was the maintenance chief trying 
to evaluate the problems with the aircraft while flying with 
the pilot, Lt. Commander Lair.  The veteran stated that the 
only injury was a head injury to the pilot.  The veteran 
later amended the timeframe of this claimed stressor to 
November 1972.

The RO attempted to verify this stressor with JSRRC, which 
reviewed the 1972 command history for VA-122 and responded.  
JSRRC's reply affirms that Lt. Commander Lair was located in 
VA-122, which was the custodian of seven T-28 aircraft in 
1972 and did indeed conduct training at N.A.S. Fallon in 
Nevada in November 1972.  However, JSRRC noted that the 
history does not mention a T-28 crash landing.  JSRRC also 
stated that it was unable to find a copy of a T-28 crash 
report in 1972 after coordinating with the Navy Historical 
Center's Aviation Branch in Washington, D.C.  This response 
from JSRRC provides negative evidence against this claim.  
Not only does this information not confirm the stressor, but 
the Board must find it provides evidence against the stressor 
having occurred. 

The PTSD claim is therefore denied on several grounds.  Most 
importantly, the VA has made unsuccessful attempts over many 
years to verify the veteran's claimed in-service stressors.   
Simply stated, the record does not confirm any of the 
veteran's stressors. 

Additionally, although the veteran alleges a combat-related 
stressor, his SPRs and DD Form 214 and other submitted 
evidence do not reflect combat with the enemy.  In sum, the 
veteran has provided insufficient evidence for verification 
of one of the claimed stressors by the JSRRC, and attempts by 
the RO to verify the other two claimed stressors have 
received negative responses from the JSRRC.  The Board finds 
that there is insufficient evidence to demonstrate that the 
veteran engaged in combat with the enemy or to confirm a 
stressor in service that caused PTSD.

Duty to assist and notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claims 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on 
claims by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in September 2002 that fully addressed 
three of the four notice elements, and an amending letter 
sent in April 2005 that correctly addressed the fourth notice 
element.  The letters informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her or his possession to the AOJ.  Although 
the amending notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim 
and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in June 2005 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran submitted statements regarding private 
treatment at New Vistas Crisis Center, as well as statements 
regarding ongoing VA psychiatric treatment since 2002.  The 
appellant was afforded a VA medical examination in October 
2002.  

Importantly, the VA has undergone an extensive effort to 
confirm the stressors cited, without result.  The detailed 
efforts have been cited above.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


